Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION TO THE SPECIFICATION
The Specification is objected to because there is a typo in figure description 13. Specifically, the term “face place” is incorrect. It is suggested that the term be amended to read: --face plate--.

35 U.S.C. 112 (a) and (b) PARAGRAPH REJECTION
The claim is rejected under 35 U.S.C. 112(a) and (b) paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following is a list of deficiencies with the claimed design due to a lack of clarity:
1. It is not clear in several of the figures what the full shape and design is of the stand based on the line structure. Specifically, it is not clear if these “lines” are creating various shifts in the shape of the surface or if they are meant to be shade or contour “lines”.  This leaves the full shape and design of the stand open to conjecture.  See below for an annotated drawing of these features. It is suggested that in order to overcome the 35 U.S.C. 112 (a) and (b) Paragraph Rejection these features be converted to broken lines. Only a few examples are being given, however this issue is present throughout all the figures. 
[AltContent: oval][AltContent: textbox ([img-media_image1.png])][AltContent: oval][AltContent: textbox ([img-media_image2.png])]




[AltContent: oval][AltContent: oval]






[TextBox: ENLARGED PORTION OF FIG. 3
(See circled areas for the “lines” that are not clear.) ][TextBox: ENLARGED PORTION OF FIG. 1
(See circled areas for the “lines” that are not clear.)]



NOTE
	It must be noted that the addition of any views that introduce design features not present in the original drawings could constitute new matter. New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features, or elements.
This failure to clearly distinguish the exact shape of all the elements in the claimed design warrants a 35 U.S.C. 112 (a) and (b) Paragraph Rejection.

EXAMINER’S CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLEY A DONNELLY whose telephone number is (571)272-4649.  The examiner can normally be reached between 8:00 am and 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached at 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Kelley A Donnelly/
Primary Examiner, Art Unit 2913
11/3/2022